Citation Nr: 9911801	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-18 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for chloracne as the result 
of herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to 
September 1969, with service in the Republic of Vietnam.  
This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1993 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In March 1996, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in February 1999.  


FINDINGS OF FACT

1.  The veteran has chloracne.  

2.  He served on active duty in Vietnam. 

3.  The evidence is in equipoise on the issue of whether 
chloracne was manifested to a compensable degree within one 
year of his last exposure to a herbicide agent.  


CONCLUSION OF LAW

With benefit of the doubt, chloracne may be presumed to have 
been incurred during service in Vietnam.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

Applicable regulations provide that if a veteran was exposed 
to a herbicide agent during active service, chloracne or 
other acneform disease consistent with chloracne shall be 
service connected, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service.  38 C.F.R. § 3.309(e) (1998).  

38 C.F.R. § 3.307(a)(6)(iii) (1998) provides that a veteran 
who, during active service in the Republic of Vietnam, has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during that service.  

For a grant of presumptive service connection for chloracne, 
the condition must become manifest to a compensable degree 
within one year after the last date of the veteran's exposure 
to a herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii) (1998).  

In the veteran's case, service medical records show treatment 
for athlete's foot in April 1968.  The service medical 
records were otherwise negative for skin problems.  At an 
examination for service separation, no skin disease was 
noted.  

During VA hospitalization in December 1969, the veteran's 
skin was noted to be hot and dry; a skin rash was not 
reported.  At a VA examination in May 1970, scaling and 
peeling of the skin was found, with maceration between the 
4th and 5th toes, diagnosed as dermatophytosis of the feet.  
No skin rash elsewhere on the body was found.  A rating 
decision in July 1970 granted service connection for 
dermatophytosis of the feet.  

A VA outpatient treatment note in April 1986 showed skin 
lesions, diagnosed as acute rosacea and folliculitis of the 
back and abdomen.  At a VA examination in September 1986, 
multiple 2-millimeter pustules and multiple 2- to 5-
millimeter papules in the belt line area were found.  

In December 1992, Antreas Mesrobian, M.D., medical director 
of a prison in Illinois, where the veteran was incarcerated, 
reported that he has seen the veteran since May 1988 for a 
skin rash.  In September 1992, a biopsy of abdominal skin 
tissue was diagnosed as an epidural inclusion cyst with 
inflammation.  Dr. Mesrobian offered an opinion that the 
veteran's skin lesions were chloracne, probably due to Agent 
Orange exposure.  In December 1992, the veteran stated in a 
letter to his representative that he first noticed chloracne 
in November 1969.  

While this case was in remand status, the veteran received an 
Agent Orange examination at a VA medical center in December 
1996.  Diagnoses included chloracne.  

In addition, lay statements by the veteran's parents and 
sister were submitted.  They all stated that, within several 
months of his return from Vietnam and separation from service 
in September 1969, the veteran had the same skin condition 
which years later was diagnosed as chloracne. 

The veteran has chloracne, a disease listed at 38 C.F.R. 
§ 3.309(e), and he served in Vietnam.  He is thus presumed to 
have been exposed to a herbicide agent during active service.  
38 C.F.R. § 3.307(a)(6)(iii).  Therefore, chloracne shall be 
service connected in his case if the condition was manifested 
to a compensable degree within one year of his last exposure 
to a herbicide agent.  As service personnel records show that 
the veteran was in Vietnam at least as late as June 1969, if 
chloracne was manifested by November 1969, as the veteran has 
stated, that would be within the one-year presumptive period.

The issue thus becomes whether chloracne was manifested to a 
compensable degree within one year of his last exposure.  
Chloracne would be rated as analogous to eczema.  38 C.F.R. 
§ 4.20 (1998).  A 10 percent rating would require 
exfoliation, exudation or itching, involving an exposed 
surface or an extensive area.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.  

On the one hand, chloracne was not diagnosed by a physician 
during the one-year presumptive period.  However, on the 
other hand, the veteran and his family members have asserted 
that he had the condition now diagnosed as chloracne within 
the presumptive period, and that it involved an extensive 
area.  The Board finds that the evidence is in equipoise on 
the issue of whether chloracne was manifested to a 
compensable degree within one year of the veteran's last 
exposure to a herbicide agent.  As required by law, the doubt 
on this issue will be resolved in the veteran's favor, and 
service connection for chloracne will be established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309.  


ORDER

Service connection for chloracne is granted. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

